DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japanese Application No. 2019-101716 and 2019-175339 was received on 16 June 2020 as required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 16 June 2020 have been considered by the examiner.

Drawings
The drawings filed on 28 May 2020 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

REASONS FOR ALLOWANCE
The following is examiner’s statement of reasons for allowance:
The primary reasons for allowance for claim 1 is that applicant’s claimed invention includes a cleaning device that is attached to an image forming apparatus including an apparatus body, a conveyance roller supported rotatably on the apparatus body, the conveyance roller conveying a sheet, and a processing unit configured to be mounted and removed on and from the apparatus body, and that is configured to clean a surface of the conveyance roller, the cleaning device having a movement mechanism that moves the cleaning unit between a cleaning position at which the cleaning part comes in contact with the conveyance roller, and a mounting and removing position at which the cleaning part is disposed below the conveyance roller in a separated manner and the cleaning unit is allowed to be mounted and removed on and from the apparatus body; and a unit mounting portion disposed on the processing unit, the unit mounting portion allowing the cleaning unit disposed at the mounting and removing position to be mounted on the unit mounting portion, wherein the cleaning unit is configured such that the cleaning unit in a state of being housed in the unit mounting portion is mounted and removed, together with the processing unit, on and from the apparatus body.  It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claims 2-7 are allowable because they depend from Claim 1.

US PGPub2 010/0232849 A1 to Nanataki et al. discloses a cleaning device and movement mechanism as claimed, however does not explicitly disclose a mounting and removing position at which the cleaning part is disposed below the conveyance roller in a separated manner and the cleaning unit is allowed to be mounted and removed on and from the apparatus body; the unit mounting portion allowing the cleaning unit disposed at the mounting and removing position to be mounted on the unit mounting portion, wherein the cleaning unit is configured such that the cleaning unit in a state of being housed in 

US PGPub 2009/0188529 A1 to Maynard et al. discloses a cleaning device (200; Fig. 3) as claimed, and mounting and removing the cleaning device, however does not explicitly disclose a movement mechanism, nor does Maynard disclose a mounting and removing position at which the cleaning part is disposed below the conveyance roller in a separated manner and the cleaning unit is allowed to be mounted and removed on and from the apparatus body.

US PGPub 2017/0113476 A1 to Hara et al. discloses a movement mechanism for a cleaning member and replacement of the cleaning member, however does not disclose a mounting and removing position at which the cleaning part is disposed below the conveyance roller in a separated manner and the cleaning unit is allowed to be mounted and removed on and from the apparatus body.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853